Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT
 
This  Registration  Rights  Agreement  (this  “Agreement”)  is  made  and  entered  into
effective as  of  September 19, 2014, (the  “Effective Date”)  between Medbox,
Inc., a Nevada corporation (the “Company”), and the Purchaser  who  has executed
the signature page to the Purchase Agreement (the “Purchaser”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Purchaser (the “Purchase
Agreement”).


The Company and the Purchaser hereby agree as follows:
 
1.          Certain Definitions.  Capitalized terms used and not otherwise
defined herein that are defined in the Purchase Agreement shall have the
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the following respective meanings:


“Approved Market” means the Over-the-Counter Bulletin Board, the OTC Markets,
the
 
Nasdaq Stock Market, the New York Stock Exchange or the NYSE MKT.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchaser that
they are required, because of the occurrence of an event of the kind described
in Section 4 hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.


“Effective Date” has the meaning given it in the preamble to this Agreement.
 
 “Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
 
D-1

--------------------------------------------------------------------------------

 


“Holder” means the Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from tje
Purchaser or from any Permitted Assignee.


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.


The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


“Registrable Securities” means (i) all of the shares of Common Stock issuable
upon conversion in full of the Debentures, (ii) all shares issuable as interest
on the Debentures assuming all permissible interest payments are made in shares
of Common Stock (assuming an Amortization Conversion Rate (as defined in the
Debentures) equal to the  Original Conversion Price (as defined in the
Debentures) and the Debentures are held until maturity, (iii) any securities
issued or issuable upon any stock split, dividend or other
distribution,  recapitalization or similar event with respect to the foregoing
and (iv) any additional shares issuable in connection with any anti-dilution
provisions in the Debentures.
 
“Registration Default Date (First)” means the date that is 120 days after the
Closing Date.
 
“Registration Default Date (Second)” means the date that is 160 days after the
Closing Date.


“Registration Default Period” means the period following the Registration Filing
Date or the Registration Default Dates, as applicable, during which any
Registration Event occurs and is continuing.


“Registration Event” means the occurrence of any of the following events:
 
(a)        the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;


(b)        the Registration Statement is not declared effective by the
Commission on or before the Registration Default Dates;


(c)    after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement)
except as excused pursuant to Section 3(e); or
 
 
D-2

--------------------------------------------------------------------------------

 


(d)        the Common Stock generally or the Registrable Securities specifically
are not listed or included for quotation on an Approved Market, or trading of
the Common Stock is suspended or halted on the Approved Market, which at the
time constitutes the principal market for the Common Stock, for more than two
full, consecutive Trading Days; provided, however, a Registration Event shall
not be deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.


“Registration Filing Date” means the date that is 45 days after the Closing
Date.


“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register for resale the
Registrable Securities.
 
 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.


2.           Registration.
 
(a)        Registration on Form S-1.  Not later than the Registration Filing
Date, the Company shall file with the Commission a Registration Statement on
Form S-1 (which the Company may, in its discretion (subject to applicable rules
and regulations of the Commission) submit confidentially) relating to the resale
by the Holders of 200% (or such other number as the staff of the SEC will
permit) of the Registrable Securities, and the Company shall use its
commercially reasonably efforts to cause such Registration Statement to be
declared effective prior to the Registration Default Date. For the avoidance of
doubt, the Registration Statement may include such other securities as
determined by the Company.


(b)        Occurrence of Registration Event.  If a Registration Event occurs,
the Amortization Conversion Rate (as defined in the Debentures) will be adjusted
in accordance with the Debentures, such adjustment to be effective until the
termination of the Registration Default Period in accordance with the terms of
the Debentures. The Registration Default Period shall terminate upon (i) the
filing of the Registration Statement in the case of clause (a) of the definition
of Registration Event, (ii) the SEC Effective Date in the case of clause (b) of
the definition of Registration Event, (iii) the ability of the  Purchaser to
effect sales pursuant to the Registration Statement in the case of clause (c) of
the definition of Registration Event, and (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event.


3.          Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:


(a)       prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective until the Registrable Securities are
no longer outstanding or for such shorter period ending on the earlier to occur
of (i) the date as of which all of the Holders as selling stockholders
thereunder may sell all of the Registrable Securities registered for resale
thereon without restriction pursuant to Rule 144 (or any successor rule thereto)
promulgated under the Securities Act or (ii) the date when all of the
Registrable Securities registered thereunder have been sold (the
“Effectiveness Period”).  Thereafter, the Company shall be entitled to withdraw
such Registration Statement and the Purchaser shall have no further right to
offer or sell any of the Registrable Securities registered for resale thereon
pursuant to the respective Registration Statement (or any prospectus relating
thereto);
 
 
D-3

--------------------------------------------------------------------------------

 


(b)       if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the staff of the Commission;


(c)        prepare and file with the Commission such amendments and supplements
to such Registration  Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;


(d)        furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any Attachments thereto other than Attachments
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;


(e)        use  its  best efforts to  register  or  qualify  such registration
under such other applicable securities laws of such jurisdictions as any Holder
of Registrable Securities covered by such Registration Statement reasonably
requests and as may be necessary for the marketability of the Registrable
Securities (such request to be made by the time the applicable Registration
Statement is deemed effective by the Commission) and do any and all other acts
and things necessary to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided, that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, (ii) subject itself to taxation in any such jurisdiction, or (iii)
consent to general service of process in any such jurisdiction.
 
(f)         notify each Holder of Registrable Securities, the disposition
of  which requires delivery of a prospectus relating thereto under the
Securities Act, of the happening of any event (as promptly as practicable after
becoming aware of such event), which comes to the Company’s attention, that will
after the occurrence of such event cause the prospectus included in such
Registration Statement, if not amended or supplemented, to contain an untrue
statement of a material fact or an omission to state a material fact required to
be stated therein or necessary to  make the  statements therein not  misleading
and  the  Company shall  promptly thereafter prepare and furnish to such Holder
a supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
Purchaser of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
 
D-4

--------------------------------------------------------------------------------

 


(g)       comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;


(h)        as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;


(i)         use  its  commercially  reasonable  efforts  to  cause  all  the  Registrable
Securities covered by the Registration Statement to be quoted on the OTCQB or
such other Approved Market on which securities of the same class or series
issued by the Company are then listed or traded;


(j)         provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;


(k)        If requested by the Holders, cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request; and
 
(m)       take all other reasonable actions necessary to expedite and facilitate
the disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.


4.          Suspension of Offers and Sales.   Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
 
D-5

--------------------------------------------------------------------------------

 
 
5.     Registration Expenses. The Company shall pay all expenses in connection
with any registration obligation provided herein, including, without limitation,
all registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 8, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.
 
6.          Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.


7.          Information by Holder.   A Holder with Registrable Securities
included in any registration shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required in order to comply with
any applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement.  A
form of Selling Stockholder Questionnaire is attached as Attachment A hereto for
such purposes.


8.           Indemnification.


(a)        In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within
the  meaning  of  Section  15  of  the  Securities  Act,  against  any  losses,  claims,  damages  or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with this Agreement; and the Company shall reimburse the Holder, and
each such director,
officer,  partner,  underwriter  and  controlling  person  for  any  legal  or  any  other  expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding;
provided, that such indemnity agreement found in this Section 8(a) shall in no
event exceed the net proceeds from the Debentures received by the Company; and
provided further, that the Company shall not be liable in any such case (i) to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement in or omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by the Holder specifically for use in the preparation thereof or (ii) if
the person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of an amended preliminary prospectus
or the final prospectus (or the final prospectus as amended or supplemented) at
or prior to the written confirmation of the sale of such Registrable Securities
to such person because of the failure of such Holder or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holders, or any such
director, officer, partner, underwriter or controlling person and shall survive
the transfer of such shares by the Holder.
 
 
D-6

--------------------------------------------------------------------------------

 
 
(b)       As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 8 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act, the Exchange Act, or any
other federal or state law, to the extent arising out of or based solely upon:
(x) such Holder’s failure to comply with the prospectus delivery requirements of
the Securities Act or (y) any untrue or alleged untrue statement of a material
fact contained in any registration statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the registration statement or such prospectus or (ii) to the extent that (1)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(f) hereof, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective and prior to the receipt by
such Holder of the advice contemplated in Section 3(f).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
 
D-7

--------------------------------------------------------------------------------

 


(c)      Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified  party  for  any  legal  or  other  expenses  subsequently  incurred  by  the  latter  in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.
 
(d)        If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and (b), the indemnification
required by Sections 8(a) and 8(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.


(e)        If the indemnification provided for in Section 8(a) or 8(b) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such  indemnified party
hereunder, shall (i)  contribute to  the  amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.
 
 
D-8

--------------------------------------------------------------------------------

 


(f)         Other Indemnification.   Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.


9.           Rule 144.  With a view to making available to the Holders the
benefits of Rule
144 and any other rule or regulation of the Commission that may at any time
permit the Holders to sell the Registrable Securities to the public without
registration, the Company agrees, until the earlier of such time as the
Debentures are no longer outstanding or the Holders no longer own any
Registrable Securities: (i) to make and keep public information available as
those terms are understood in Rule 144, (ii) to file with the Commission in a
timely manner all reports and other documents required to be filed by an issuer
of securities registered under the Securities Act or the Exchange Act pursuant
to Rule 144, (iii) to furnish in writing upon such Holder’s request a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act, and to furnish to such
Holder a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed by the Company as may be reasonably
requested in availing such
Holder  of  any  rule  or  regulation  of  the  Commission  permitting  the  selling  of  any  such
Registrable   Securities   without   registration   and   (iv)
to  undertake   any   additional   actions commercially reasonably necessary to
maintain the availability of the use of Rule 144.


10.        Intentionally Omitted.


11.          Piggy-Back Registrations.  If at any time prior to the Registration
Default Date there is not an effective Registration Statement covering all of
the Registrable Securities and the Company shall determine to prepare and file
with the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered; provided, that, the Company shall not be
required to register any Registrable Securities pursuant to this Section 11 that
are eligible for resale pursuant to Rule 144 promulgated under the Securities
Act or that are the subject of a then effective Registration Statement.
 
 
D-9

--------------------------------------------------------------------------------

 


12.           Miscellaneous.


(a)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.


(b)        Remedies. In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.
 
(c)        Successors  and  Assigns.     Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.


(d)        No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.


(e)       Entire Agreement.   This Agreement and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.


(f)         Notices, etc. All notices or other communications which are required
or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:


If to the Company to:
 
Medbox, Inx.
8439 West Sunset Blvd., Suite 101
West Hollywood, CA 90069


Attention: Guy Marsala, Chief Executive Officer
Email: gmarsala@medbox.com
 
 
D-10

--------------------------------------------------------------------------------

 
 
with copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Darrin M. Ocasio, Esq.
Facsimile: (212) 930-9725
 
If to the Purchaser:
 
To the Purchaser at the address set forth on the signature page of the Purchase
Agreement or at such other address as any party shall have furnished to the
other parties in writing.


(g)        Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.


(h)        Counterparts.    This
Agreement  may  be  executed  in  any  number  of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.


(i)         Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


(j)         Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Purchaser.


 
D-11

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES FOLLOW]
 
 
 
 


 
 
D-12

--------------------------------------------------------------------------------

 
 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 


COMPANY:


MEDBOX, INC.
 






By:  /s/ Guy Marsala
Name: Guy Marsala
Title: Chief Executive Officer


















 
THE PURCHASER’S SIGNATURE TO THE PURCAHSE AGREEMENT DATED OF EVEN DATE HEREWITH
SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.

 
 
D-13

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
MEDBOX, INC.
 
SELLING STOCKHOLDERS’ QUESTIONNAIRE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities, of
Medbox, Inc., a Nevada corporation (the “Company”) understands that the Company
intends to file with the Securities and Exchange Commission a registration
statement on Form S-1 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities in accordance with the terms of
that certain Registration Rights Agreement, dated September 19, 2014 (the
“Rights Agreement”), by and among the Company and the Purchaser signatory
thereto.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Rights Agreement.
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver such
Prospectus to Purchaser of Registrable Securities (including pursuant to
Rule 172 under the Securities Act) and be bound by the provisions of the Rights
Agreement (including certain indemnification provisions). Holders must complete
and deliver this Notice and Questionnaire in order to be named as selling
stockholders in the Prospectus.  Holders of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire no later than ten
Trading Days prior to the applicable Registration Filing Date (1) will not be
named as selling stockholders in such Registration Statement or the Prospectus
and (2) may not use the Prospectus for re-sales of Registrable Securities.


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
 
NOTICE
 
The Selling Stockholder hereby gives notice to the Company of the Selling
Stockholder’s intention to sell or otherwise dispose of Registrable Securities
owned by it and listed below in Item (2), unless otherwise specified in Item
(2), pursuant to the Resale Registration Statement.  The Selling Stockholder, by
signing and returning this Notice and Questionnaire, understands and agrees that
it will be bound by the terms and conditions of this Notice and Questionnaire
and the Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
 
1.

--------------------------------------------------------------------------------

 
 
QUESTIONNAIRE
 
1.           Name.
 
 
(a)
Full Legal Name of Selling Stockholder:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 2 below are held:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(c)
Full Legal Name of each natural person who directly or indirectly, alone or with
others, has power to vote or dispose of the securities covered by this Notice
and Questionnaire:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
2.           Beneficial Ownership of Registrable Securities:
 
 
(a)
Type and Number of Registrable Securities beneficially owned:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(b)
Number of shares of common stock to be registered pursuant to this Notice and
Questionnaire for resale:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
2.

--------------------------------------------------------------------------------

 
 
3.           Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes                                                                No                                  
            
 
 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes                                                                No                                               
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
(c)           Are you an affiliate of a broker-dealer?
 
Yes                                                                No                                          
    
 
Note:           If yes, provide a narrative explanation below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes                                                                No                                               
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
 
3.

--------------------------------------------------------------------------------

 
 
4.           Beneficial Ownership of Other Securities of the Company Owned by
the Selling Stockholder:
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 2.
 
(a)           Type and amount of other securities beneficially owned:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 
5.           Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 
6.           Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as
Exhibit A hereto, and hereby confirms that, except as set forth below, the
information contained therein regarding the undersigned and its plan of
distribution is correct and complete.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
***********
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder shall be made as provided in the Rights
Agreement.  In absence of any such notification, the Company shall be entitled
to continue to rely on the accuracy of the information in this Notice and
Questionnaire.
 
 
4.

--------------------------------------------------------------------------------

 
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder, particularly Regulation M in connection with any
offering of Registrable Securities pursuant to the Resale Registration
Statement. The undersigned also acknowledges that it understands that the
answers to this Notice and Questionnaire are furnished for use in connection
with Registration Statements filed pursuant to the Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”
 
By returning this Notice and Questionnaire, the undersigned will be deemed to be
aware of the foregoing interpretation.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Notice and Questionnaire) are
correct.
 
(signature page follows)
 
 
5.

--------------------------------------------------------------------------------

 
 
In Witness Whereof the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 


Corporations, Trusts, Partnerships,
Limited Liability Companies,
Retirement Plans, Retirement Accounts
or Other Entities Sign Below:
 
Individuals Sign Below:
     
 
 
                                                                                                     
Name of Selling Stockholder
 
 
 
                                                                                                     
Signature
 
 
By:                                                                                                                                                             
     Signature
 
 
 
                                                                                                     
Name
 
 
                                                                                                     
Name of Signatory
 
 
 
                                                                                                     
Signature (if jointly held)
 
 
                                                                                                     
Title of Signatory
 
 
 
                                                                                                     
Name (if jointly held)
     
 
                                                                                                     
Date
 
 
                                                                                                     
Date



 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Darrin M. Ocasio, Esq.
Sichenzia Ross Freidman Ference LLP
61 Broadway, 32nd Flr.
New York, NY 10006
Tel: (212) 930-9700
Fax: (212) 930-9725
dmocasio@srff.com


 
6.

--------------------------------------------------------------------------------

 


Exhibit A
 
PLAN OF DISTRIBUTION


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Purchaser;

 
 
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
privately negotiated transactions;

 
 
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 
 
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
a combination of any such methods of sale; and

 
 
any other method permitted by applicable law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
 
7.

--------------------------------------------------------------------------------

 
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
 
8.

--------------------------------------------------------------------------------

 
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.
 


 
 
 
 
9.

--------------------------------------------------------------------------------

 